Title: James Madison to George Tucker, 17 October 1831
From: Madison, James
To: Tucker, George


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Ocr. 17. 1831
                            
                        
                        I understand that the correspondence between Judge Pendleton & Richard H. Lee has been deposited by
                            the grandson of the latter in the University of Virga. and I find among the letters of the former to me, one in wch. he
                            incloses a copy of remarks on the original Judicial bill, then depending in Congs. which had been sent to him by R. H. Lee
                            then a member of the Senate, with a request of his opinion on it. The letter of the Judge to me does not approve of the
                            plan of the bill, but the 25 Sectn. is not noticed among  many objectionable passages, suggested to his correspondent as
                            needing revision. From the letter to me it appears that the Judge wd have preferred a Fedl. use of the State Courts with
                            an appeal from the Supreme Courts of the States to the supreme Court
                            of the U.S. Do me the favor to examine the letter of Mr. P enclosing His remarks to Mr L. and let me know whether the
                            be met anything, and if any, what that relates to the Appellate supremacy of the Fedl. Judiciary over the State Judiciary
                            With cordial salutations
                        
                            
                                
                            
                        
                    